Harris, J.
1. If the complainant (Jones) in receiving the depreciated Confederate Treasury notes, in September, 1863, in payment of the note of the defendant, due before the war began, did so through the influence of public opinion brought to bear on his action by an association organized to persuade and impress men with a sense of public duty, or through the instrumentality of the press, appealing to the patriotic feeling of the citizen, in such case he could not and ought not to have relief in a Court. Such an act would be deemed voluntary. Conscious, as men of intelligence are, that individual example and moral power can, at most, accomplish but little in producing widely beneficial results, they almost instinctively resort to combinations of mind, wealth, character and position — aggregated, the scope and power of the association becomes the sum of the elements thus united — and knowing them, we are thereby furnished with a correct measure of the power it is capable of exerting. Acting within a legitimate sphere, exerted in the cause of education, charity, humanity— in the furtherance of a common public interest or policy — our experience demonstrates many beneficent results which have been accomplished by their agency.
2. But when such associations are formed, though with generous and patriotic ends in view, when the means they employ are unauthorized by law and coercive in their nature, when they combine avowedly, not by personal sacrifice and *175individual example of each, or by persuasive appeals to the hearts and interests of the people to co-operate with them, but to force men by the awe and fear of personal punishment to yield to and comply with their will, then it is that such associations exert a baleful influence over the community in which they exist, depriving men of their freedom, and thus subverting law.
The case of complainant makes it necessary that we should seek through the testimony in the record to ascertain whether the act which he alleges to have been involuntary, is or not ascribable to the influence of an organization of the last kind above described, over his conduct.
Some case or cases having occurred early in the year 1863 of a refusal by a citizen of Macon to receive Confederate Treasury notes in payment of debts due to him, a call for a public meeting was made in the newspapers. A large number of the most respectable citizens of the place assembled, appointed a chairman and a committee, to report the sense of the meeting. The burthen of the report was an impassioned exposition of the momentous importance of sustaining the credit of the Southern Confederacy as vital to the success of its cause, and the report was accompanied by several resolutions, which were unanimously agreed to.
The report denounced as enemies to the Confederacy all persons who refused to receive its Treasury notes in payment of debts, and one of the resolutions pledged the meeting to the use of their best endeavors to bring all such men to condign punishment by legal means, if the laws provide such punishment. To this extent the action of that public meeting might have gone without transcending the limits heretofore stated, for it had an unquestionable right to unite in giving efficiency to existing laws.
There were, however, as must have been known to several distinguished legal gentlemen, who appear to have mingled their counsels with the other persons constituting the meeting, no laws of the Confederate or State governments which made the refusal to receive Confederate Treasury notes a crime, subjecting a person offending to any punishment what*176ever, none which branded him with the epithet of enemy or traitor. So far, then, as they thus engaged, there was nothing illegal, and with all the industry they might use, they could not assist in bringing any one to punishment by law, as there were no such laws to be violated. It could have served at best for only a scare-crow. But the meeting did not stop with that pledge, they went a step beyond — they boldly crossed the line which separates legality and illegality, persuasion'and compulsion, not ignorantly nor unintentionally, but openly, knowingly and defiantly — they resolved unanimously that if the laws did not provide punishment, (for those who refused to receive Confederate Treasury notes,) they would bring them to punishment loithout law. Is there no menace, no threat in this ? Is there not much more ?
To give effect to the combined will of this meeting, it urged the City Council of Macon to appoint a Vigilance Committee of its best and most substantial citizens, who should be clothed with all the powers of the city police, and whose duty it should be to collect all facts they can bearing on the subject, and to bring offenders to punishment. After ordering the publication of its proceedings in the city papers,, it disperses. The City Council take up the subject — it appoints the Vigilance Committee, and places its police at the service of the Committee. The spirit and purposes of the public meeting are transferred to the Vigilance Committee, which was created to carry into effect “the law” prescribed by the public meeting — the last is but the incarnation of the _ first. The public meeting had, so far as Macon was concerned, added by its legislation a new section to the Penal Code — it had created a new crime — its sanction was punishment, but indefinite as to kind or duration; we cannot gather from what they resolved whether it was fine, imprisonment, exile or death — this seems to have been left to the discretion of the Committee.
"When we contemplate with some degree of minuteness the constitution of this body, we realize the establishment of an Inquisition of fearful proportions and powers, where each member is employed industriously in collecting the names of *177all offenders against “ the new law,” all facts bearing on the subject. Membership implies an engagement to watch, enquire diligently, to be active and on the alert, to arrest and bring offenders to punishment. In fine, the duties imposed and undertaken are those of a police and espionage over the lawful and general business transactions of the city of Macon. This Committee is to exist during the war; it is invested with judicial and executive functions. It arrests the offender, or causes it to be done by the city police; it accuses; it prescribes its own sessions, its modes of procedure, its rules for admission of testimony, the quantity and quality necessary to determine guilt; it judges; it tries; it executes its own sentences. What element is wanting to make a body armed with or arrogating to itself such powers and functions, the most frightful of absolute despotisms ?
It had its origin in the best impulses of patriotic hearts— of men who sought to accomplish what they deemed a great public good. But nothing was capable of greater perversion or could produce more injustice than the enforcement of its own requirement of compelling the receipt of Confederate Treasury notes at par in payment of all debts. It w§is not so intended, but it led to shameless wrong; it became, in fact, an invitation to those who did not feel the restraint of moral principle or conscience to put themselves out of debt at little' cost.
Can it be wondered at that debtors will avail themselves of such opportunities, when supported by the weight of large and respectable bodies of men, who stand pledged to punish all persons who do not comply with their will ? The men are rare who have physical and moral courage enough, though conscious of their rights, to defy such coercion; most men fear to encounter a hazard which is undefined, a punishment which cannot be computed. But we will proceed and see whether the compulsory power of this Vigilance Committee was brought to bear on Jones, and how :
The defendant, a member of this Committee, was indebted by note made before the war to Jones. When the Confederate currency had greatly depreciated, and stood relatively *178as fifteen of Confederate notes to one dollar in gold, he proposes to pay his debt in those notes at par. Jones refused. Rogers forthwith reported him to the chairman of the Committee, who convened it at an early day, and caused Jones to be summoned by á police officer to appear before it. Jones got suddenly indisposed, and begged a postponement of the meeting — the meeting assembled and adjourned over for a short period. In the interval, about an hour before the Committee were to assemble, Jones met with Mr. Charles Collins, a member of the Committee, who told Jones to take the money, and “that if he did not, he would be published to the world as a traitor.” Jones, instead of attending the meeting, went and saw Mr. Washington, another member of the Committee, and put into his hands, and that of Mr. Barfield, also a member, the matter. The Committee convened. “There was very strong feeling exhibited in the meeting against Jones for refusing to take the money;” “some of the Committee were violent in their denunciations ;” “ thinks Charles Collins was one of the most violent;” “thinks Charles Collins said then, or shortly before that, if the complainant would not give in and take the currency, he ought to be published as a traitor, or words to that effect.”
Seeing the temper of the meeting, and being of the opinion that a majority were adverse to Jones, Washington and Bar-field agree that Jones shall receive the currency, saying to him when reporting what they had yielded to, that they deemed it a great outrage to Ms rights, but that they thought that it would not be safe for him to refuse. Upon this ho takes the Confederate Treasury notes and gives up to Rogers his note.
Without an abuse of language, can it be said that he did this voluntarily ?
Interpreting from common sense the conduct of Jones, can any believe that he was sick when asking the meeting to be postponed — why not attend the adjourned meeting ? Who does not perceive in these facts the influence of fear, especially when his interview with Mr. Collins, just before the meeting *179of the Committee, is kept in remembrance ? That fear was increased by the reports by Washington and Barfield — they thought and said to him that it would not be safe for him to refuse to receive the currency. Everything from first to last was minatory, and'their opinions were rational, were founded upon what had occurred. Punishment of some kind for refusal was threatened by the resolutions — Jones had been notified to appear before the Committee — a Committee-man had said to him that if he did not take the money he would be published to the world as a traitor. Would it not have been punishment ? Is it nothing to be pilloried in a newspaper, to be held up to scorn, to odium? Would not such a publication (libelous though in law it would have been, and indictable,) have been an invitation to the public to join in the hue and cry of denunciation against him ? Would it not, moreover, looking to the time when threatened, most probably have endangered his personal security ? The city was filled with Confederate soldiers on furlough, or convalescent, or on post duty, and nothing could have been better conceived to have aroused their passions against Jones than to have denounced him through the newspapers as a traitor to the cause in which these soldiers were devoting their lives.
3. This case presents such clear and impressive facts, all converging to a focus, that we cannot avoid their logical •force. They demonstrate that duress by threats and menaces of punishment were exerted knowingly and intentionally to compel Jones to surrender his will to the will of the public meeting and Vigilance Committee, and that under the influence of just and reasonable fears inspired by such action upon him, he involuntarily complied with what he deemed an outrage upon his rights.
We notice in the testimony that the highly-esteemed chairman of the public meeting and Vigilance Committee was permitted to give his understanding of the purposes and power of the Committee. This seems to us to have been clearly inadmissible. The preamble and resolutions of the public meeting do not seem to us to be ambiguous; on the contrary they are very explicit, and interpret themselves; be*180sides they are in writing, and necessarily are the best expositors of the sense of those who agreed to them.
Again, we perceive that several witnesses were examined to prove that they had refused to receive Confederate Treasury notes, and that they had not been reported to and arraigned before the Vigilance Committee. Such testimony was impertinent to the matter under investigation, and should have been excluded — the enquiry was, whether duress by force or threats had been used to coerce Jones to receive contrary to his will Confederate Treasury notes at par in payment of the note of Rogers ?
■'We send the case back, that upon the new trial the charge of the Judge may distinctly submit to the jury the views herein stated.